                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION

DAVID WAYNE SHOCK                                                                     PLAINTIFF

v.                               No. 4:18-CV-00032-JM-JTR

NANCY A. BERRYHILL,

Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                                                   DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration,

the Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects. Judgment will be entered

accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner’s decision be reversed and

remanded with instructions to develop the record as necessary by recontacting Shock’s treating

physicians or ordering consultative examinations.

       DATED this 29th day of October, 2018.



                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
